Citation Nr: 1309777	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  01-02 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1974 to December 1976.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2000 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction is currently with the Atlanta, Georgia RO.  

The Veteran testified before a Veterans Law Judge (VLJ) in March 2002.  A transcript of the hearing has been associated with the claims file.  Because the VLJ who conducted the hearing is no longer employed by the Board, the Board in a March 2011 letter offered the Veteran the opportunity to testify at another hearing.  As VA did not receive a response to that letter, the Board concluded that the Veteran wishes to proceed without an additional hearing.  

This matter was previously before the Board in April 2003, December 2006 and July 2006 on issues that are no longer on appeal.  In a July 2007 joint motion for remand, while on appeal to the United States Court of Appeals for Veterans Claims (Court), the parties agreed that VA failed to adjudicate the Veteran's reasonably raised TDIU claim; in May 2008, the Board remanded the issue for further development, and in a December 2008 rating decision, the RO denied the claim. 

When this matter was again before the Board in May 2011, the Board denied the Veteran's TDIU claim.  The Veteran appealed the Board's May 2011 decision to the Court, which in a May 2012 order, granted the parties' joint motion for remand, vacating the Board's May 2011 decision and remanding the case for compliance with the terms of the joint motion.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the May 2012 joint motion for remand, the parties determined that the Board failed, among other things, to obtain the Veteran's vocational rehabilitation records and consider them in the adjudication of the Veteran's TDIU appeal.  Thus, the Board must remand this matter for compliance with the Court's May 2012 order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion for remand or explain why the terms will not be fulfilled.).

In the joint motion for remand, the parties also agreed that the Board failed to adequately address the Veteran's educational background, prior vocational training and previous work experience in adjudicating her claim.  

TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

To comply with the Court's order, the Board finds that after all pertinent, outstanding records are associated with the claims folder, to specifically include records of the Veteran's participation in VA's vocational rehabilitation program, she must be afforded a VA examination to determine if she is unable secure or follow a substantially gainful occupation due to her service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent, outstanding records.  This must specifically include the Veteran's vocational rehabilitation records.  All attempts to obtain these records should be documented in the claims file.   

2.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA social and industrial survey for the purpose of ascertaining the impact of the Veteran's service-connected disabilities on her ability to obtain and maintain substantially gainful employment.  The Board notes that such a survey may be conducted by a vocational rehabilitation counselor or other such appropriate person.  The examiner should review the claims file and address the following issues:

a.)  The VA examiner is requested to evaluate and discuss the impact of the Veteran's service-connected disabilities, specifically varicose veins, post operative residuals of hallux valgus left great toe, scar of the left great toe, and hammertoes deformity of the left second toe, on the Veteran's employability. 

b.)  The VA examiner is requested to offer an opinion as to whether the Veteran's service-connected disabilities, without consideration of her age or non-service- connected disabilities, render her unable to secure or maintain a substantially gainful occupation. 

c.)  If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with her service-connected disabilities, given her skill set and educational background.

3.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and her attorney a supplemental statement of the case and provide the veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

